[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
(HEARING IN DAMAGES)
In this case the court finds the issues for the plaintiffs, as against the defendant, as follows:
As to plaintiff Ben Tisdale:
1. Economic Damages                     $2,383.30
2. Non-Economic Damages                 $2,500.00
3. Total Lines 1 and 2                  $4,883.30
As to plaintiff Laquisha Jacobs:
1. Economic Damages                     $3,522.12
2. Non-Economic Damages                 $4,500.00
3. Total Lines 1 and 2                  $8,022.12
Judgment may enter in behalf of both plaintiffs as against the defendant in the amounts listed above.
Costs will be taxed by the Clerk's Office. CT Page 8604
The Court
  by Arnold, J.